Citation Nr: 0012013	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  96-20 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether a claim of entitlement to service connection for a 
seizure disorder, claimed as directly incurred in service or 
as secondary to service-connected post-trauma chronic brain 
syndrome with psychoneurotic reaction, is well grounded.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from September 1964 to June 
1965.

This appeal is from a January 1996 rating decisions of the 
Department of Veterans Affairs (VA) Reno, Nevada, regional 
office (RO).  The appellant filed a notice of disagreement 
(NOD) in February 1996.  The RO issued a statement of the 
case SOC in July 1996.  In August 1996, the appellant filed a 
substantive appeal.

The above procedural history is set forth because apparently 
both the RO and the appellant lost track of the status of the 
claims at issue during the pendency of this appeal.  The RO 
issued a rating decision in April 1997, to which the 
appellant responded in July 1997 with a statement styled a 
NOD.  The RO subsequently issued a SOC and the appellant 
responded with a substantive appeal.  However, completion and 
filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 C.F.R. 
§ 20.202 (1998).  Consequently, the Board will proceed with 
appellate review of the January 1996 rating decision.

In April 1998, a videoconference hearing was held before the 
undersigned, pursuant to statute authorizing such hearings.  
38 U.S.C.A. § 7107(c), (e) (West Supp. 1999).  A copy of the 
transcript of that hearing is of record in the claims folder.  
The Board remanded the instant issue in January 1999 pursuant 
to 38 U.S.C.A. § 5103(a).  The RO performed the ordered 
actions to the extent feasible or legally necessary, as is 
discussed below.  The case is now returned to the Board.


FINDING OF FACT

The appellant has not submitted competent medical evidence of 
a current diagnosis of a seizure disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for a seizure 
disorder on either a direct or a secondary basis is not well 
grounded, and VA has no duty to assist the appellant to 
develop facts pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA obtained the appellant's service medical records in 
September 1965.  They comprise records from every month of 
the appellant's period of active duty.  The appellant was 
neurologically normal upon examination for entrance into the 
service in September 1964.  In November 1964, he sought 
treatment for an injury to the top of his head after venetian 
blinds fell on him.  Examination showed a stellate 
laceration, right front parietal area.  He was apparently 
unconscious for a few seconds, sagging to his knees, but not 
falling to the floor.

A March 20, 1965, emergency sick call record noted the 
appellant slipped and fell and was knocked out.  He was 
admitted unconscious.  A March 26, 1965, clinical record 
cover sheet noted the appellant had tripped and fallen while 
going up the steps of the Air Police Headquarters building on 
base.  The diagnosis was concussion, cerebral, moderate, no 
residual.

On March 29, 1965, the appellant sought emergency treatment 
after passing out that night and having also passed out a few 
days previously.  The summary of hospitalization from March 
29, 1965, to April 10, 1965, noted that the appellant landed 
on the back of his head in the fall of March 20, 1965, losing 
consciousness.  He was brought to the hospital immediately 
and regained consciousness within five minutes of arrival.  
The total period of unconsciousness was thought to be 10 to 
12 minutes.  At that time, he had intact memory generally and 
for the incident specifically, recalling tripping on "a stud 
on the ground."  Neurological examination upon admission and 
throughout hospitalization was completely normal, although he 
was somewhat lethargic for several days.  A skull x-ray study 
on March 22, 1965, was normal, without evidence of fracture.  
He was discharged March 26, 1965.

The summary reported that on March 29, 1965, while alone in 
his room, the appellant suddenly became dizzy, the room spun, 
and he felt the onset of a severe occipital headache.  He was 
next aware of being on the floor with an abrasion over his 
right eyebrow.  He believed the total elapsed time was about 
five minutes.  He reported an incident of dizziness and 
blacking out for approximately 30 seconds upon arising 
suddenly from a chair the day before.  Examination on 
admission revealed an apparently fresh abrasion over the 
right eyebrow.  Neurologic examination was normal.  The March 
22, 1965, skull x-rays were reviewed and again found 
completely normal.  A spinal puncture was clean.  An 
electroencephalogram (EEG) revealed a few isolated spike 
waves in the left frontal area, increased with 
hyperventilation, which were felt to be possibly of no 
significance or possibly consistent with some minimal healing 
area of contusion of the brain.

During hospitalization, the appellant complained primarily of 
dizziness, worse on arising and sometimes present while lying 
down.  He also complained of occipital headaches.  
Neurological examination remained completely negative during 
the entire hospitalization.  A psychiatrist who diagnosed the 
appellant with chronic passive-aggressive personality opined 
that a concussion superimposed on such a personality type 
could easily produce a post-concussive syndrome with these 
symptoms.  During hospitalization, the appellant revealed 
having had an injury to the side of his head from falling 
down stairs while in high school that resulted in a 30-minute 
loss of consciousness.  He reported no subsequent problems 
until the current falling incident.  The discharge diagnosis 
was contusion, cerebral.

A June 1965 report of physical examination for separation 
noted no evidence of neurological damage with history of 
concussion.  It was further noted that the appellant had a 
normal recovery from cerebral contusion, with no 
complications and no sequelae.

The appellant applied for VA disability compensation in 
August 1965.  He sought compensation for concussion and a 
nervous condition.  He made no claim for a seizure disorder.

Private medical records from November 1965 to February 1967 
are silent about head injury or seizures.

On VA examination in July 1966, the appellant reported he 
struck his head and neck while in service.  He reported he 
was nervous and jumpy since leaving service, but had not 
sought treatment.  Neurological examination produced normal 
central nervous system findings.  Upon mental status 
examination, the examiner diagnosed chronic brain syndrome, 
associated with trauma, with psychoneurotic reaction.

On VA examination in October 1966, the appellant reported 
falling down stairs while in service.  He reported neck and 
back but not head injury.  He also reported private treatment 
from March to May 1966 for low back injury.  His current 
complaints were constant headaches, neck pain, and occasional 
blackout spells.  Diagnosis was limited to lumbar spine 
pathology.  There was no finding of central nervous system 
pathology.

In May 1971, the appellant submitted an undated copy of a 
newspaper article about his marriage while hospitalized in 
the Air Force for a head injury.  The article reported that 
an initial wedding date was postponed when the appellant was 
hospitalized for a head injury.  A second wedding date, 
scheduled for two weeks later was missed because the 
appellant was "admitted to the hospital again on Saturday 
for observation for possible secondary effects."

A July 1971 VA examination report was silent regarding 
complaint, finding, or diagnosis of seizure or other central 
nervous system pathology.

On VA examination in August 1992, the appellant reported 
history of multiple physical injuries.  He related his 
multiple psychological problems to these and other life 
events.  He made no mention of head injury in service and he 
did not mention seizures or blackouts in his current 
complaints.  The examiner noted numerous other somatic and 
psychiatric problems and that the appellant was on Tegretol 
and Vistaril for sleep.  The diagnoses were major depression 
and somatoform pain disorder.

Of record are extensive VA outpatient progress notes from May 
1992 to May 1998.  [All subsequent references to medical 
records are to VA records unless otherwise indicated.]  On 
his initial visit to the mental health clinic, the appellant 
reported a medical and psychiatric history.  Neither history 
included seizures.  He reported mood swings and periods of 
distraction and inability to remember.  In May 1992 he was 
started on Tegretol; a July 1992 progress note stated he was 
on Tegretol for mood regulation.  In March 1993, the 
appellant reported he was unsure whether Tegretol helped.

An April 1993 marriage certificate shows the appellant's 
marriage that month.  In a May 1993 statement, the appellant 
mentioned that his wife is a registered nurse.

The appellant again identified his wife as a registered nurse 
in an October 1993 mental health clinic visit.  He reported a 
history of brain trauma in service and multiple skull 
fractures in the course of his duty as a military policeman.  
On November 29, 1993, the appellant reported to his 
psychotherapist that his wife said he had been having petit 
mal seizures, with a little saliva coming out of his mouth 
and loss of awareness of time, occurring about once a day.  
He also reported severe headaches.  The assessment was 
chronic brain syndrome with a history from the appellant of 
being cracked on the head with a nightstick in service and 
then shortly thereafter suffering a concussion from falling 
down stairs; he was to see a medical doctor for review of 
medications.

In a December 1993 visit with the medical doctor, the 
appellant reported getting his "skull cracked" in service.  
He reported explosiveness if someone "gets in my face," and 
that he can "blank out," according to his wife.  He 
questioned whether he was having seizures.  The diagnosis was 
organic personality.  Medications included Valium and 
Nortriptyline.  The doctor noted considering changing Valium 
to Klonopin.  A note dated in January 1993 and filed among 
others dated in January 1994 showed the Valium was 
discontinued and Klonopin was started.

On February 2, 1994, VA security personnel found the 
appellant unconscious in the parking lot.  The appellant was 
taken in a wheel chair, awake, alert, and oriented.  He 
denied any injuries.  He said he was "out" for a few 
seconds.  The initial assessment was migraine headache.  It 
was noted he was formerly on Tegretol and now on Klonopin.  
He was admitted to Loma Linda VA Medical Center (VAMC) from 
February 14 to 18, 1994, primarily for colonoscopy, and had 
evaluation by neurology for possible seizures.  A neurology 
note stated that, as described by the appellant, the spells 
could be consistent with partial complex seizures (déjà vu 
followed by loss of consciousness with apparent continued 
automatic function such as driving a car).  The examiner 
noted that it would be very helpful and more convincing if 
his wife came in to talk.  The doctor noted an apparently 
unsuccessful attempt to talk with the wife by telephone.  An 
EEG was within the range of normal variation.  A February 18, 
1994, note stated no seizure activity had been noted yet 
during that hospitalization.  The neurology clinic informed 
the county health service of a possible seizure disorder and 
also informed the appellant not to drive a car.  The 
discharge summary noted the EEG was negative.  The diagnosis 
remained possible seizure disorder.

Magnetic resonance imaging (MRI) of the brain was performed 
the week after the February1994 hospitalization; the stated 
clinical history was history of partial complex seizure, 
blackout spells and constant headaches; previous history of 
head injury in 1964 and 1965.  The MRI found mild prominence 
of left Sylvian fissure compared to the right, probably 
related to mild peripheral atrophy, with no other abnormality 
noted in the brain.

In March 1994, the appellant reported to his psychiatrist at 
the mental health clinic that an EEG at Loma Linda VAMC had 
"picked up" left temporal lobe seizures.  The doctor noted 
he had not yet seen the report.  The appellant reported 
Klonopin made him sleepy, and the doctor reduced the dose.  
The appellant reported to his psychotherapist that his wife 
of one year (with whom he had lived for 14 years) and he were 
planning a divorce.  He reported he could not drive or have a 
license because of his physical problems.

A June 1994 neurology record by Dr. Bernick noted the 
appellant was being seen in follow-up for spells of impaired 
responsiveness; records from Loma Linda VAMC were noted not 
yet available.  The appellant reported he continued with 
spells of déjà vu and on occasion he lost consciousness, but 
only when upset and during a migraine.  The examiner 
commented that the appellant may be having seizures, which 
could be related to head trauma.

On June 1994 psychiatric examination for compensation 
purposes, the appellant listed blackout spells among his 
current complaints.  He reported his wife left him four 
months ago because of his poor impulse control, and to make 
matters worse, he started to have blackout spells and he was 
told not to drive.  Upon clinical interview and mental status 
examination, the diagnosis was organic affective disorder 
associated with brain trauma.

On June 1994 examination to determine need for regular aid 
and attendance, the examiner listed seizures among the 
appellant's complaints and in a list of pathologies affecting 
ability for self care.  The examiner did not list seizure 
disorder among the examination diagnoses.

A July 1994 neurology report noted possible seizures and that 
on carbamazepine there were no side effects or blackout 
spells.

In a September 1994 statement, the appellant reported that VA 
had submitted a form to the Motor Vehicle Department to 
remove his driver's license because of seizures, and that the 
report by Dr. Bernzick [sic] had verified seizures after 
reviewing the brain MRI.  In an October 1994 statement, the 
appellant reported that records from Las Vegas Outpatient 
Clinic include a statement by Dr. Bernzick [sic] that his 
seizures and blackout spells are related to his head injury.

November 1994 progress notes reported complaints of severe 
migraines and blackout spells.  A November 29, 1994 neurology 
record noted the appellant was referred by a neurosurgeon to 
rule out neurodegenerative disease.  There was history of 
"skull cracked" twice in service with loss of 
consciousness, osteomyelitis of the right lower extremity, 
and a question of seizures; blackouts were noted as having 
started two years ago.  Current complaints were limited to 
orthopedic and peripheral neurological matters.  On November 
1994 mental health clinic visit, he reported that two or 
three times a week he had migraine headaches, then nose 
bleeds, then blackout spells.  In December 1994, the 
appellant reported blackout spells and dizziness.

On December 1995 follow-up for pain management with the 
neurologist the appellant saw in July 1994, the physician 
suspected the appellant was having seizures secondary to 
prior head trauma.  No work-up was planned because the 
appellant was planning to move soon.

The appellant testified at a VA hearing in April 1996.  He 
asserted that he had a seizure disorder because of brain 
trauma sustained in service.  He stated that he had sustained 
two head injuries in service.  The first, he stated, was from 
falling on stairs.  The second was two weeks later during a 
race riot; a fellow military policeman broke a nightstick 
over his head while the appellant was attempting to subdue a 
person fleeing a detention area.  He stated he was 
hospitalized for both injuries.  He said he was diagnosed 
with concussion both times, and that a CT scan after the 
second injury had shown shading on his left temporal lobe 
that was felt most likely to be from the concussion.  He 
testified, in essence that his service medical records were 
incomplete, speculating that the reason there were no service 
medical records of the second incident was because of 
vindictive misfiling by a personnel officer whom he had 
caught in a sexual relationship with an inferior in rank.  
When asked if anyone had ever witnessed a seizure, he 
reported having a seizure in a VA parking lot and that nurses 
came out and took him inside on a stretcher.  He described 
his seizures as without blacking out and falling to the 
floor, but as a temporary loss of awareness, such as being a 
passenger in a car and noticing that he had been unaware of 
traveling 10 miles, not knowing where they were or how they 
had gotten there.  Regarding the seizure in the parking lot, 
on further questioning he stated it was actually a massive 
migraine, as it got worse, he became nauseous, and next he 
knew, he woke up on a stretcher.  He said he was told he had 
gone unconscious in the parking lot.  He reported he had four 
or five seizures a week.  He said they would sometimes 
stabilize if he increased his medication, but then the 
migraines would start again.  He reported he took Tegretol 
and Nortriptyline for his seizures, among the 13 different 
medications he used.  The appellant reported that his first 
seizures were in the early 1970s.

In July 1996, the RO issued the initial SOC addressing 
seizure disorder.  It informed the appellant that his claim 
was denied as not well grounded.  It further informed the 
appellant that he must submit evidence sufficient to well 
ground the claim within one year to preserve entitlement to 
compensation effective from a date earlier than the date of 
receipt of such evidence.

A September 1996 ambulance report indicated that the 
ambulance was called to driveway of a VA hospital, arriving 
three minutes after receiving the call, where the appellant 
was found supine on the ground next to the VA guard shack 
with "altered L[oss] O[f] C[onciousness] status post 
possible seizure (rule out CVA) [cerebrovascular accident]."  
There was possible partial paralysis.  A VA employee stated 
the appellant pulled up to the guard shack in and exited from 
his van, fell to the ground on his back and began to have 
tonic-clonic seizure activity for a few minutes.  When the 
ambulance arrived, in addition to the above status report, 
the appellant's skin was warm and dry, the airway was patent, 
and there was no obvious trauma.

On arrival at the emergency room, the appellant complained of 
nausea, left-sided pain, numbness of the left face, and 
inability to move his left arm or leg.  The emergency nursing 
assessment was question of seizure.  Bowel sounds were 
positive and there was no incontinence or other genitourinary 
problem.  The admission diagnostic impression was 
questionable history of seizures; left-sided weakness; 
hypokalemia; and manipulative behavior.  He was hospitalized 
from September to October 1996 with a diagnosis of probable 
cerebrovascular accident (CVA or stroke).  The appellant had 
a neurology consultation, which noted history of seizure, 
computed tomography (CT) of the brain, with and without 
contrast, the latter suspicious for aneurysm and 
recommendation for follow-up magnetic resonance angiography 
(MRA) to rule out aneurysm.  MRA to rule out aneurysm and for 
complaint of headaches found no aneurysm or gross abnormality 
within the brain.  There was no confirmation of seizure 
disorder.

The appellant was admitted to St. Tammany Parish Hospital in 
December 1996 with chest pain determined to be acute 
myocardial infarction.  Of record are summaries of multiple 
admissions and multiple cardiac procedures and studies.  On 
initial admission, December 24, 1996, a neurology 
consultation was obtained because the appellant had a history 
of a muscle disease manifested by enlargement of the muscles 
of his extremities.  The consultant stated that review of 
systems was suggestive of sleep apnea and seizure disorder.  
The appellant described seizure disorder as often being 
unaware of his whereabouts when traveling and finding himself 
far from his intended destination.  The consultant noted that 
the appellant had been diagnosed with petit mal seizures, 
which had been going on for a number of years.  The 
consultant noted recent VA brain MRI.  The consultant's 
impression did not include or refer to seizure disorder.  The 
report of present illness on December 29, 1996, readmission 
noted that the appellant had had several episodes of 
orthostatic light-headedness and dizziness with one or two 
possible syncopal episodes as witnessed by family members.

The appellant testified at a VA hearing in February 1997.  
The appellant testified he had been diagnosed with seizures 
within a few months of getting out of service for which he 
had been treated by VA in New York and then he was treated 
privately.  He stated he had been on medication for seizures 
since 1965 or 1966.  He stated he had had seizures at the VA 
hospitals and in the parking lots, and prior to his stroke he 
had a seizure, all of which are documented.  The appellant 
reported that evaluation at University of California Los 
Angeles (UCLA) came up with seizure disorder.  He testified 
to the absence of service medical records of a second and 
possibly third head injury because of vindictive action by 
someone in the personnel office, who he had arrested.  He 
reported that he was unpaid for three months while his 
records were missing.  He testified that a newspaper article 
he had submitted proved at least two hospitalizations.  He 
stated that he had driven his car to the hearing.  His 
representative stated that service records showed that while 
hospitalized he had had dizzy spells and awakened on the 
floor.  The appellant stated that such dizzy spells were why 
he did not drive much.  He reported that as a passenger, he 
would be unable to account for 15 miles of travel; he would 
become aware that he did not know where he was or how he got 
there.  He reported that he would be in bed and awaken on the 
floor or with his foot on the floor, because everything would 
just start spinning.  He reported that when found lying on 
the ground in the VA parking lot in Las Vegas, he had 
urinated.  He stated that the Gulfport report showed he got 
out of his car, and the next thing, the guard said he was on 
the ground having a seizure and choking; the medics 
transported him to Biloxi.  He reported he knew he was having 
these episodes from two to five times a week.  He stated that 
current medicine had reduced the frequency of the seizures to 
approximately once a week.  When asked if he lost 
consciousness, he replied he did not know; others told him he 
would stand with his eyes open, but he felt the world had 
gone blank around him.

An August 1997 medical examination to determine whether the 
appellant needed regular aid and attendance included seizure 
disorder in a list headed "Medical Findings."  Under the 
heading, "Diagnosis," the examiner reported diffuse 
muscular hypertrophy.  The examiner noted that she first saw 
the appellant on the date of the examination.

The appellant testified before the undersigned in a hearing 
by videoconference in April 1998.  The appellant's 
representative stated that the appellant had testified in 
February 1997 that he had had multiple head injuries with 
loss of consciousness in service, which was the basis of his 
claim for seizure disorders.  The representative also stated 
that in the same testimony, the appellant's wife testified 
that the appellant was suffering from petit mal seizures.  
The representative further stated, "There were progress 
notes dated November 29, 1993, where the veteran was having 
petit mal seizures."

The appellant testified that he had three head injuries in 
service, first, when he was hit on the head during a riot, 
second, when he fell down stairs, and third, after release 
from the hospital after the second injury, when he blacked 
out and fell.  He said the last incident was "rated" as a 
concussion.  He testified that he had had seizures "since 
1964-1965," and that he had been on medication for them for 
25 years.  He stated his wife is a registered nurse.  He 
stated that she had not kept a diary of his seizures, but she 
had been a brain trauma specialist.  He stated he did not 
know he was having seizures until she told him.  He described 
drooling, loss of awareness of time, occasional urination 
without awareness of it.  He stated she was the one who found 
out [about the seizures].  He reported he had had seizures at 
VA hospitals.  He affirmed the representative's statement 
that his wife had told a VA doctor about the seizures, 
indicating that had been in 1992 or 1993.  He stated that he 
had been on medication, and that his current seizures were 
different that the previous blackouts; he currently had 
trance-like states without awareness of goings on around him.  
When asked whether any medical doctor had ever told him the 
cause of his seizures, he indicated that it was because of 
brain injury.

In response to the Board member's questions, he indicated 
that VA followed him for seizures, but that treatment was 
only medication, and that his record showed that nothing else 
could be done.  He reported he was first diagnosed with 
seizure disorder at Nashville, or Las Vegas, or in 
California; he had seen several neurologists, all of whom 
related seizures to brain trauma.  He stated that Dr. Sands 
diagnosed him privately, and subsequently VA Dr. Burlick 
[sic] diagnosed him.  He reported that his wife noticed the 
seizures shortly before he was ever diagnosed and she made 
him go to VA.

May 1998 CT scans of the head with and without contrast, done 
to rule out pituitary tumor, were normal.  An August 1998 MRI 
of the brain with clinical history of chronic headaches with 
bifrontal and retro-orbital pain for five or six years was 
essentially negative.

The Board remanded the case in January 1999 for the RO to 
inform the appellant that his application for VA disability 
compensation for seizure disorder was incomplete.  The remand 
instructed that the RO inform the appellant that to complete 
his application he should

provide the following:  (1) A statement 
from his wife, certified under oath or 
affirmation, describing her observations 
of the appellant's trance-like episodes; 
her professional opinion about the nature 
of the episodes, if she is qualified to 
have a professional opinion; her 
professional credentials and proof of her 
professional credentials; (2) medical and 
police department records corroborating 
the skull fracture he sustained while a 
police officer in 1980, and corroborating 
his involvement in a 130 mile-per-hour 
automobile accident, with medical 
evidence pertinent to the aftermath of 
that accident, and records from UCLA 
pertinent to his claimed seizure 
disorder.

The Board further instructed the RO to inform the appellant 
of his ultimate responsibility to produce evidence in support 
of his claim and to associate with the claims file any 
evidence the appellant submitted.  The remand also ordered 
that the appellant be scheduled for a period of 
hospitalization for observation and evaluation to diagnose or 
rule out seizure disorder.  The examiner was to review the 
claims folder and medical records therein and to provide an 
opinion whether seizure disorder, if diagnosed, was related 
to brain trauma in service.  The examiner was also to note 
whether medical records contemporaneous with the historical 
accounts of the veteran were consistent with his accounts.

The RO notified the appellant in February 1999 by letter to 
his address of record of the evidence needed to complete his 
claim for seizure disorder.  A March 1999 memorandum of 
record indicates that the VAMC at which he was scheduled for 
the ordered hospitalization telephoned the appellant about 
the appointment, and the appellant indicated he could not 
report when scheduled for medical reasons.  No subsequent 
effort to schedule the hospitalization is of record.  A 
supplemental SOC (SSOC) of September 1999 noted that the 
appellant had not responded to RO's February 1999 letter, 
which the SSOC summarized, and that he had failed to report 
for a scheduled hospitalization.

The appellant's representative argued in a brief of March 
2000 that VA had not afforded the appellant the period of 
hospitalization to which he had a right arising from the 
Board's January 1999 remand.  Citing Stegall v. West, 11 Vet. 
App. 268, 271 (1998), as support for the proposition that the 
appellant had a right to the ordered hospitalization, the 
representative argued that the Board should again remand the 
case to afford the appellant the period of hospitalization.

II.  Analysis

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1999).  In addition to direct service 
connection of a disability, i.e., showing the claimed 
disability is the direct result of disease or injury incurred 
in service, regulation provides that "[d]isability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  38 C.F.R. 
§ 3.310(a) (1999).  Such secondary disability need not be 
caused by the service-connected disability, but may result 
from the aggravation by a service-connected disability of a 
condition it did not cause.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
Board previously found the application incomplete and 
remanded the case for the RO to inform the appellant of 
evidence necessary to submit to complete his application.  
The RO did so.  The appellant has not responded.  Moreover, 
the SOC and SSOCs in this case have repeatedly informed the 
appellant that his claim had been found not well grounded for 
lack of evidence.  VA has well informed the appellant 
generally and specifically of the evidence necessary for a 
complete application for the benefit he seeks.  VA had 
discharged its obligation under section 5103(a).  
Additionally, VA and private medical records from 1965 to 
1971 are of record, or summaries of the time and places of 
his treatment in the several years after service are of 
record in the VA examination reports of 1966 to 1971.  It 
appears that any VA records of which the appellant's hearing 
testimony could give constructive notice are of record.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).  Evidence is 
presumed true for the limited purpose of determining if a 
claim is well grounded.  Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).

Alternatively, after satisfying the current diagnosis 
requirement, a claim may be well-grounded by evidence of 
continuity of symptomatology with a condition noted in 
service, 38 C.F.R. § 3.303(b) (1999), and a competent medical 
opinion that there is a nexus between a currently diagnosed 
disorder and the symptomatology for which there is continuity 
with the condition noted in service.  Savage v. Gober, 10 
Vet. App. 488 (1997).

As regards secondary service connection under section 
3.310(a), the elements of a well-grounded claim are 
essentially the same regarding evidence of current disability 
and nexus.  The only difference is that the nexus must be 
with the service-connected disease or injury from which the 
secondary disability results.

A.  Lay Evidence

In applying the above summarized laws and regulations to the 
evidence in this case, the Board will first consider the 
appellant's statements in both the medical record and at 
hearings.  The appellant has repeatedly asserted that 
numerous physicians have diagnosed seizures and that his 
medical records show those diagnoses and the doctors' 
opinions that the diagnosed seizure disorder is related to 
his brain trauma.  The appellant clearly feels strongly that 
his brain trauma and its residuals cause or aggravate the 
seizures for which he seeks secondary service connection.  
When a fact asserted is beyond the competence of a witness to 
assert, that evidentiary assertion is not accepted as true 
for the purpose of determining whether a claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Further analysis of the appellant's testimony and several 
statements by his representative reveal certain statements 
that are inherently or patently incredible, or self-
contradictory to the degree that they are tantamount to 
inherently incredible.  Those statements and testimony need 
not be presumed true, even for the limited purpose of 
determining whether the claim is well grounded.  Robinette, 8 
Vet. App. 69.  The appellant's testimony about missing 
service records, especially his implication that three months 
of records are missing, is incredible in light of the 
temporal continuity of the service medical records; they 
contain no such gap.  The appellant's representative's April 
1998 hearing statement that the appellant's wife testified at 
the February 1997 hearing that the appellant was suffering 
from petit mal seizures was patently erroneous.  The 
transcript shows the appellant's wife did not testify in 
February 1997.  Also, the November 29, 1993, outpatient 
record does not show the appellant "was having petit mal 
seizures."  It shows that the appellant reported that his 
wife said he was having petit mal seizures.  Thus, the 
appellant's testimony about missing service medical records 
and the April 1998 statements of the representative described 
above are inherently incredible as evidence of the existence 
of a seizure disorder.  They can not contribute to well 
grounding his claim.

The appellant is a layman, lacking medical expertise.  His 
medical opinion, however sincerely held, cannot be taken as 
medical evidence of the sort necessary to well ground his 
claim.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute "medical" evidence.  
Robinette, 8 Vet. App. at 77.

In this case, the appellant's report, recollection, or 
interpretation of medical records is analogous to the 
claimant's recollection of what his doctor said in Robinette.  
The difference is that in this case, the records that the 
appellant avers contain diagnoses of seizure disorder are 
before the Board, and any discrepancy can be seen.  Thus, the 
appellant's testimony that various physician's reported 
diagnoses of seizure disorder does not satisfy the 
requirement that a well-grounded claim include competent 
medical diagnosis of the claimed condition.

The record contains numerous statements by the appellant that 
are presumed true, except, as noted above, where the 
appellant lacks competence to make the statement, King, 5 
Vet. App. at 21, or the presumption does not apply because of 
inherent or patent incredibility.  Robinette, 8 Vet. App. 69.  
The appellant's first report of blackouts after service to a 
VA examiner in October 1966 did not elicit a diagnosis.  Even 
if he had blackout episodes, the statement is not medical 
evidence of a seizure disorder.

The appellant's next statement regarding seizure was his 
November 29, 1993, report that he wife had told him he was 
having petit mal seizures.  Although the appellant has 
reported that his wife is a registered nurse and a brain 
trauma specialist, it is only his statement that she has such 
credentials and expertise that must be presumed true.  The 
specific report of what she said as a medical expert is the 
report of a lay person, too attenuated to make that report 
the medical evidence of current disability necessary to well 
ground the claim.  Robinette, 8 Vet. App. at 77.  The 
December 1993 report that he would sometimes "blank out" 
and his question whether he was having seizures is not 
evidence of a medical diagnosis of seizure disorder.  The 
appellant's description of his spells reported in the 
February 1994 VA hospitalization report is not medical 
evidence absent a subsequent diagnosis, the lack of which is 
discussed below.

The veteran's March 1994 report to his psychotherapist that 
the EEG at Loma Linda VAMC was positive for temporal lobe 
seizure is another instance of a lay report of a medical 
finding, which cannot well ground a claim.  Robinette, 8 Vet. 
App. at 77.  Incidentally, the veteran's characterization of 
the findings of the EEG is shown by the record to have been 
patently wrong, and is a good example of why lay reports of 
medical findings are not deemed competent medical evidence to 
well ground a claim.  Id.

The appellant's November and December 1994 reports of ongoing 
blackout spells are lay statements presumed credible, but 
they are not medical evidence of seizure disorder, nor did 
they elicit diagnoses from the doctors to whom he reported.  
In Espiritu, 2 Vet. App. 492, the lay witnesses were held 
competent to describe the claimant's behavior, but not to 
conclude or opine that the witnessed behavior was seizures.  
That conclusion required medical expertise.  Id.

The appellant's April 1996 testimony of the findings of a CT 
scan in service again falls under the Robinette rule 
precluding lay reports of medical findings as evidence to 
well ground the claim.  His reply to inquiry whether medical 
personnel had ever witnessed a seizure, that nurses took him 
into the hospital, is credible regarding who took him into 
the hospital, but is unresponsive to the question; it does 
not say medical personnel witnessed the seizure.  The record 
shows that a guard found him on the ground, not that medical 
personnel witnessed the event.  The testimony is altogether 
not cognizable as evidence that he has a seizure disorder.

The appellant's April 1996 testimony that he is taking 
Tegretol and Nortriptyline for seizures is another instance 
of a lay report of a medical fact.  Whether any of the drugs 
he takes may be prescribed for control of seizures is 
immaterial unless a medical record shows their prescription 
for that purpose.  The July 1992 progress note showing 
Tegretol was for mood control confirms the reasoning that lay 
testimony about the purpose of a prescription ought not be 
taken as reliable medical evidence.  The Board cannot use its 
medical opinion to infer the purpose or evidentiary 
significance of a prescription where a practitioner has not 
expressed the reason on the record, because that would 
constitute the Board's prohibited reliance on itself as a 
source of medical evidence.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  Finally, the appellant's testimony that his 
first seizure was in the early 1970s is credible only as 
evidence of the time of onset of the phenomenon the appellant 
calls seizures.  It is beyond the appellant's lay competence 
to proffer his testimony as evidence that those events were 
seizures.  Thus, his testimony cannot satisfy the requirement 
that a well grounded claim include competent medical 
diagnosis of the disorder for which he seeks service 
connection.  Espiritu, 2 Vet. App. 492.

The appellant's February 1997 hearing testimony that he was 
treated for seizure disorder at a VA facility in New York and 
privately shortly after service is a lay interpretation of 
the purpose of his visits to New York VA and private 
facilities.  The record shows that on VA compensation and 
pension examinations in July 1966, October 1966 and July 
1971, the appellant reported his treatment.  He also 
submitted private medical records from November 1965 to 
February 1967.  There is no reference to or record of 
treatment or medication for seizures.  There was a single 
current complaint of blackout spells in the October 1966 VA 
examination.  The examiner reviewed and reported the 
appellant's medical treatment since service.  The July 1971 
examiner also listed his current complaints.  His testimony 
does not show diagnosis of seizure disorder.  His testimony 
that he had had seizures in VA parking lots is his lay 
medical opinion that the events were seizures, Espiritu, 2 
Vet. App. 492.  His report of diagnosis at UCLA is his lay 
recollection or interpretation of a medical finding, which 
cannot well ground his claim, Robinette, 8 Vet. App. at 77, 
and which he did not produce evidence to corroborate, despite 
VA's specific request he do so.  Likewise, his report of 
other peoples descriptions of his spells are lay statements 
that, although presumed true, do not constitute diagnoses of 
seizure disorder.

The appellant's April 1998 testimony included the inherently 
incredible statements noted above.  The testimony that his 
wife, a registered nurse brain trauma specialist, opined that 
he has petit mal seizures is discussed above.  His testimony 
that he has had seizures since 1964 or 1965 and been 
medicated for them for 25 years, but that he did not know he 
was having seizures until his wife told him of them, is so 
self-contradictory and inconsistent as to render it 
inherently incredible as to any individual element of the 
testimony.  Again, the testimony that he was treated 
privately and then by VA for seizures, but that he was not 
treated until his wife told him of his seizures suffers such 
self-contradiction in light of his testimony of onset and 
medication in the year following service as to render the 
testimony inherently incredible.  Collectively, the testimony 
cannot be taken as evidence of a seizure disorder.


B.  Medical Evidence

The Board has reviewed the extensive medical evidence of 
record in detail, looking for the elements of a well-grounded 
claim as to both secondary and direct service connection.  
Each is addressed below in turn.

The most salient feature of the accumulated medical evidence 
of record is that it does not contain a single, clear, 
unequivocal diagnosis of a seizure disorder.  The ultimate 
statement of medical conclusion and judgment in each 
pertinent report is tentative or based on unsubstantiated 
history by the veteran.

Clearly, medical practitioners recognize degrees of 
tentativeness.  The medical conclusions "possible," or 
synonymous terms, are more equivocal than is the diagnosis 
"probable," which was used regarding cerebrovascular 
accident in the September 1996 hospitalization.  The contrast 
between the reports addressing the possibility of seizure and 
the September 1996 VA hospital records in which the diagnosis 
was stated as probable CVA is instructive for determining 
whether the tentative medical impressions of record regarding 
seizure disorder rise to the level of diagnoses within the 
meaning of Grottveit.  More than tentative, they are of the 
less rather than more sure degree, with repeated statements 
such as "question of," "questionable," "possible," 
"history of," or "could be consistent with" seizure 
disorder or partial complex seizures.

There is no contemporaneous record of the witnessing of a 
seizure by medical personnel.  Medical personnel did not 
witness either episode of loss of consciousness in VA parking 
lots.  The documentation of the fact of the events are not 
themselves evidence of a medical diagnosis of a seizure 
disorder.  In the February 1994 incident, neurological 
evaluation, including EEG, did not produce a diagnosis of 
seizure disorder.  The February neurologist's comment that 
the spells described by the appellant could be consistent 
with partial complex seizures was rendered more equivocal by 
his comment that the reports would be more convincing upon 
interview with the appellant's wife.  The reporting physician 
expressed uncertainty akin to skepticism by noting the 
appellant's report would be more convincing if his wife would 
have an interview with the doctor.  She did not, and his 
medical opinion remained equivocal; it was not a diagnosis.

The report to civil authorities regarding the appellant's 
driving is not medical evidence of a diagnosis, but merely 
shows action consistent with a possibility of seizure.  The 
pertinent notation indicated that the action was taken 
pending resolution of the diagnosis, which did not occur.  
Incidentally, the appellant is apparently driving now, 
according to his hearing testimony.

In June 1994, when the appellant reported ongoing spells to a 
neurologist, the doctor's response, that the appellant may be 
having seizures that could be related to head trauma, is 
doubly equivocal.  An opinion that something that may or may 
not exist may or may not be due to something else does not 
amount to a diagnosis upon which to well ground a claim.

The June 1994 examiner for aid and attendance listed seizures 
among the pathologies affecting ability for self-care, but 
failed to make any statement indicating actual finding of 
seizure disorder, and the examiner stated no diagnosis of 
seizure.  There is no indication of the basis for the finding 
other than history by the appellant.  The lack of a diagnosis 
corresponding to the finding is persuasive on this point.  
Evidence that is simply information recorded by a physician 
without additional medical comment is not competent medical 
evidence, see Grottveit v. Brown, 5 Vet. App. 91 (1993), and 
it is not transformed into competent medical evidence because 
the transcriber of the appellant's history happens to be a 
physician.  LeShore v. Brown, 8 Vet. App. 406 (1995).  The 
June 1994 aid and attendance examination cannot well ground 
the claim.

The July 1994 neurology report is among the equivocal reports 
noted above.  Despite the notation about carbamazepine, the 
examiner did not choose to state a diagnosis, and the Board 
cannot infer one.  The November 1994 neurology report only 
recounted the appellant's history, including history of 
questionable seizures.  It is not evidence of a diagnosis.  
The December 1995 suspicion of seizures secondary to prior 
head trauma is, again, equivocal.

When the appellant lost consciousness outside a VA facility 
in September 1996, the possibility of seizure was noted.  It 
is significant that follow-up was not undertaken for seizure 
disorder, but for stroke.  It shows that the possibility of 
seizure disorder was felt to be remote, notwithstanding the 
report of the witnessing guard to the ambulance crew of the 
appellant's tonic-clonic activity while on the ground.  The 
findings of possible seizure disorder do not constitute 
diagnoses of seizure disorder.  That conclusion is reinforced 
by the more definite diagnosis of "probable" CVA.

When a consulting neurologist considered seizure disorder at 
St. Tammany Parish Hospital in December 1996, he was no more 
definite than "history of seizures."  While noting a past 
diagnosis of petit mal seizures, there is no indication of 
the source of that diagnosis other than the appellant, and 
the consultant's failure to state a diagnosis of seizure 
disorder confirms that the report cannot be taken as a 
diagnosis.

The December 29, 1996, St. Tammany hospital report of present 
illness that characterized the observations of the 
appellant's family as possible syncopal episodes cannot be 
seen as a diagnosis of seizure disorder.

The August 1997 aid and attendance examination report that 
listed seizures among findings is not a diagnosis of seizure 
disorder.  Specifically, it is shown by the note that the 
date of the examination was the first time seeing the 
veteran, and the lack of reference to consultation with any 
records confirms that the finding is actually the recordation 
of the appellant's report.  See LeShore, 8 Vet. App. 406.

Finally, the most recent medical evidence of record, the May 
1998 CT scan reports and the August 1998 brain MRI report are 
not evidence of seizure disorder.

C.  Application of Law

Upon consideration of all of the evidence, the appellant has 
failed to produce evidence that satisfies the prime criterion 
of a well-grounded claim; he has not shown he currently has a 
seizure disorder.  A claim for compensation for a condition 
not established by competent medical evidence cannot be well 
grounded.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Without evidence to satisfy the current diagnosis 
requirement, the distinctions between direct and secondary 
service connection are moot.  In Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992), the Court noted that, "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability...In the absence of proof of a present disability 
there can be no valid claim."  

Regarding secondary service connection, without a current 
diagnosis of a seizure disorder, there can be no nexus 
between a diagnosed seizure disorder and the service-
connected chronic brain syndrome to which the appellant 
claims a seizure disorder is related.  See 38 C.F.R. 
§ 3.310(a) (1999).  Moreover, without a current diagnosis, 
there is no basis to consider whether the service-connected 
chronic brain syndrome could have aggravated disability from 
a seizure disorder it did not itself cause.  See Allen, 7 
Vet. App. 439.

The appellant has not presented a well-grounded claim for 
service connection for a seizure disorder on either a direct 
or a secondary basis.  Absent a well-grounded claim, VA has 
no duty to assist the appellant to develop facts pertinent to 
a claim, Morton v. West, 12 Vet. App. 477 (1999), and the 
Board does not have jurisdiction to adjudicate the claim on 
the merits.  Boeck v. Brown, 6 Vet. App. 14 (1993).

Finally, the Board is not compelled to remand this case for 
the hospitalization ordered in its January 1999 remand, 
contrary to the appellant's representative's argument.  The 
remand ordered first, that the RO notify the appellant that 
his application for service-connected disability compensation 
for seizures was incomplete.  The hospitalization was to 
diagnose or rule out seizure disorder and to obtain an 
opinion about the relationship between any diagnosed seizure 
disorder and the head injury in service based on review of 
the medical evidence, including the evidence the RO told the 
appellant to submit.  In frustrating the attempt to obtain a 
complete application, the appellant abrogated any right to 
the hospitalization to develop evidence in support of his 
claim that might have inured to him had he produced evidence 
to well ground his claim.

The Board does not interpret the rule in Stegall, 11 Vet. 
App. 268, 271 (1998) (a claimant has a right to performance 
by VA of an instruction by the Board in its remand), cited by 
the appellant's representative, to abrogate the statutory 
requirement that a well-grounded claim precede the duty to 
assist.  38 U.S.C.A. § 5107(a); Morton v. West, 12 Vet. App. 
477 (1999).  VA examinations are performed to implement VA's 
duty to assist in the development of well-grounded claims, 
and regulation provides that they be given to claimants who 
bring well-grounded claims.  38 C.F.R. § 3.326(a) (1999).  To 
find the Board must now remand this case to afford the 
appellant hospitalization for observation and evaluation, the 
Board must interpret Stegall to permit the Board on its own 
to grant a right to a claimant that is precluded by statute.  
The better interpretation is that any right to performance of 
a remand instruction to execute VA's duty to assist 
predicated upon the claim being well grounded.  In this case, 
the ordered hospitalization was predicated on completion of 
the application for benefits, which the appellant did not do.  
Consequently, the Board need not remand the case for the 
hospitalization.  Any question whether the appellant had good 
cause not to report for the hospitalization, thus triggering 
adjudication without the evidence from the hospitalization, 
is moot.  See 38 C.F.R. § 3.655 (1999).



ORDER

Whereas a claim of entitlement to service connection for a 
seizure disorder on either a direct or secondary basis is not 
well grounded, the claim is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

